Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 1 of 23 Page ID
                                  #:3461
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 2 of 23 Page ID
                                  #:3462
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 3 of 23 Page ID
                                  #:3463
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 4 of 23 Page ID
                                  #:3464
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 5 of 23 Page ID
                                  #:3465
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 6 of 23 Page ID
                                  #:3466
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 7 of 23 Page ID
                                  #:3467
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 8 of 23 Page ID
                                  #:3468
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 9 of 23 Page ID
                                  #:3469
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 10 of 23 Page ID
                                   #:3470
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 11 of 23 Page ID
                                   #:3471
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 12 of 23 Page ID
                                   #:3472
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 13 of 23 Page ID
                                   #:3473
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 14 of 23 Page ID
                                   #:3474
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 15 of 23 Page ID
                                   #:3475
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 16 of 23 Page ID
                                   #:3476
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 17 of 23 Page ID
                                   #:3477
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 18 of 23 Page ID
                                   #:3478
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 19 of 23 Page ID
                                   #:3479
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 20 of 23 Page ID
                                   #:3480
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 21 of 23 Page ID
                                   #:3481
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 22 of 23 Page ID
                                   #:3482
Case 8:19-cv-01998-JVS-JDE Document 37-11 Filed 10/21/19 Page 23 of 23 Page ID
                                   #:3483
